Name: Decision of the EEA Joint Committee No 186/1999 of 17 December 1999 amending Annex XXII (Company law) to the EEA Agreement
 Type: Decision
 Subject Matter: accounting;  legal form of organisations;  monetary relations
 Date Published: 2001-03-15

 Avis juridique important|21999D0186Decision of the EEA Joint Committee No 186/1999 of 17 December 1999 amending Annex XXII (Company law) to the EEA Agreement Official Journal L 074 , 15/03/2001 P. 0016 - 0017Decision of the EEA Joint CommitteeNo 186/1999of 17 December 1999amending Annex XXII (Company law) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XXII to the Agreement was amended by Decision No 125/1999 of the EEA Joint Committee of 30 September 1999(1).(2) Council Directive 1999/60/EC of 17 June 1999 amending Directive 78/669/EEC as regards amounts expressed in ecus(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1Point 4 (fourth Council Directive 78/660/EEC) of Annex XXII to the Agreement shall be amended as follows:1. The following indent shall be added before the adaptations:"- 399 L 0060: Council Directive 1999/60/EC of 17 June 1999 amending Directive 78/660/EEC as regards amounts expressed in ecus (OJ L 162, 26.6.1999, p. 65)."2. The following adaptation shall be added:"(c) in Article 2, regarding the EFTA States, 'published in the Official Journal of the European Communities' shall read 'published officially in each EFTA State'."Article 2The texts of Directive 1999/60/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 18 December 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 325, 21.12.2000, p. 46.(2) OJ L 162, 26.6.1999, p. 65.